          Case 1:19-cv-02578-TFH Document 18 Filed 11/13/20 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


  ELECTRONIC FRONTIER
  FOUNDATION,

                           Plaintiff,

                   v.                               Civil Action No. 19-2578 (TFH)

  UNITED STATES DEPARTMENT OF
  HOMELAND SECURITY,

                           Defendant.



                  DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

        Plaintiff Electronic Frontier Foundation brought suit against Defendant, the United States

Department of Homeland Security (“DHS”), under the Freedom of Information Act (“FOIA”), 5

U.S.C. § 552, challenging the responses of the U.S. Customs and Border Protection (“CBP”) and

the U.S. Immigration and Customs Enforcement (“ICE”) to its FOIA requests. CBP and ICE have

satisfied their obligations with respect to Plaintiff’s requests. Both CBP and ICE conducted

adequate searches for responsive records, and have released all the records to which Plaintiff is

entitled under FOIA. As there are no material facts in genuine dispute, DHS respectfully moves

this Court pursuant to Federal Rule of Civil Procedure 56 for summary judgment as to all claims

asserted against it. The enclosed memorandum of points and authorities, statement of facts,

supporting declarations, accompanying exhibits, and ICE’s Vaughn Index establish that DHS is

entitled to the relief sought.

                                            *   *     *
        Case 1:19-cv-02578-TFH Document 18 Filed 11/13/20 Page 2 of 2




Dated: November 13, 2020
                                   Respectfully submitted,

                                   MICHAEL R. SHERWIN
                                   Acting United States Attorney

                                   Daniel F. Van Horn
                                   Chief, Civil Division
                                   D.C. Bar #924092

                                   By: /s/ Kathleene Molen
                                   KATHLEENE MOLEN
                                   Assistant United States Attorney
                                   555 4th Street, N.W.
                                   Washington, District of Columbia 20530
                                   Telephone: (202) 803-1572
                                   Kathleene.Molen@usdoj.gov

                                   Counsel for Defendant




                                      2
